DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered. 

Status of Rejections 

Claims 1, 3, 5-17, 19, 21, and 22 are pending. Claims 15-17 are withdrawn. Amendments to claims 1, 3-7, 11, 19, and 22 filed on 09/30/2021 are acknowledged. 

The previous rejection of claim 22 under 35 USC 112 (a) for lack of written description is withdrawn in view of amendments of the claim by the applicants.  

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the subject matter of the at least one controller being configured to switch the decalcifying apparatus to the regeneration stage as function of artificial intelligence of the at least one controller on use of the decalcifying apparatus gathered during the operation of the decalcifying apparatus is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the subject matter.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claim 7 covers the subject matter of the at least one controller being configured to switch the decalcifying apparatus to the regeneration stage as function of artificial intelligence of the at least one controller on use of the decalcifying apparatus gathered during the operation of the decalcifying apparatus. The specification does not provide direction on how to configure the subject matter of the at least one controller so as to switch the decalcifying apparatus to the regeneration stage as function of artificial intelligence of the at least one controller on use of the decalcifying apparatus gathered during the operation of the decalcifying apparatus.  At the time of filing, the state of the art was such that use of artificial intelligence for such subject matter was not described in the prior art.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 9, 10, 12, 19, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Regarding claim 9, the relationship between the electrosorption cell unit, the first cell, and the second cell is unclear.

Further, last line, the meaning of the term “electrically floating electrode” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. 

Regarding claim 10, it is unclear if second treatment section opening is for introduction of the aqueous liquid, or something else.

Regarding claim 12, last line, it is unclear if the applicants intended to write “wherein purified aqueous liquid is used and/or stored” instead of “wherein purified aqueous liquid is applied and/or stored.” 

Regarding claim 19, line 16, there does not appear to be any antecedent basis for the claim term "the purification." 

Regarding claim 22, with respect to the limitation “the DC power supply is configured to deliver time-averaged current,” it is noted that the time-averaged current would be a constant number. It is unclear if the limitation “the DC power supply is configured to deliver time-averaged current” means that the DC power supply is configured to deliver constant current.

Allowable Subject Matter 

Claims 1, 5, 6, 8, 11, 13, and 14, and 21 are allowed.

Claims 3, 9, 10, 12, 19, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 1 and 19 as a whole, including the limitation that the decalcifying apparatus comprises  at least one controller configured to control the DC power supply to apply a first DC potential difference between the first electrosorption electrode and the second electrosorption electrode, and to charge the rechargeable battery, during a first part of a purification stage for purifying the aqueous liquid, control the DC power supply and the rechargeable battery are configured to apply the first DC potential difference between the first electrosorption electrode and the second electrosorption electrode during a second part of the purification stage, such that the rechargeable battery provides part of an electrical current to the treatment section for the second part of the purification stage to meet a power surge, and control the rechargeable battery to apply a second DC potential difference between the first electrosorption electrode and the secondPCIP.20872Attorney Docket No. 2015P00052WOUSAmendment After Final electrosorption electrode during a regeneration stage when the DC power supply is off, wherein the second DC potential difference has a sign opposite of the first DC potential difference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795